UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1723



EARL BROWN,

                                               Plaintiff - Appellant,

          versus


SEARS AUTOMOTIVE CENTER; SEARS ROEBUCK AND
COMPANY,

                                              Defendants - Appellees.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-01-67)


Submitted:    November 18, 2002            Decided:   December 2, 2002


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl Brown, Appellant Pro Se. John Doughty Cole, Sr., Robert S.
O’Neale, III, HAYNSWORTH, BALDWIN, JOHNSON & GREAVES, L.L.C.,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl Brown appeals the district court’s order dismissing his

civil action alleging wrongful termination from employment.              We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. See Brown v. Sears Automotive Center, No. CA-01-67

(M.D.N.C. June 21, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2